Case 6:17-cv-00171-PGB-LRH Document 287 Filed 03/04/20 Page 1 of 2 PagelD 13423

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

SIEMENS ENERGY, INC.,
Plaintiff,

Vv.
Case No: 6:17-cv-171-Orl-40LRH

MIDAMERICA C2L INCORPORATED
Defendant.

Verdict Form

We, the Jury, duly empaneled and sworn in the above styled cause, return the
following verdict:

1. Did Siemens prove by a preponderance of the evidence that Siemens had a
contract with C2L?
yes / _ NO
If you answered YES to Question 1, please go on to the next question. If you answered
NO to Question 1, your deliberations are complete on Siemens’ breach of contract claim.
Skip all remaining questions in this verdict form.
2. Did Siemens prove by a preponderance of the evidence that Siemens did what
it was required to do under the contract?
YES / NO

If you answered YES to Question 2, please go on to the next question. If you answered
NO to Question 2, your deliberations are complete on Siemens’ breach of contract claim.
Skip all remaining questions in this verdict form.

3. Did Siemens prove by a preponderance of the evidence that C2L breached the

contract by not doing what it was required to do under the contract?

YES / NO
Case 6:17-cv-00171-PGB-LRH Document 287 Filed 03/04/20 Page 2 of 2 PagelD 13424

If you answered YES to Question 3, please go on to the next question. If you answered
NO to Question 3, your deliberations are complete on Siemens’ breach of contract claim.
Skip all remaining questions in this verdict form.
4. Did Siemens prove by a preponderance of the evidence that C2L’s breach of
the contract resulted in damages to Siemens?
YES J NO

If you answered NO to Question 4, your deliberations are complete. If you answered YES
to Questions 1-4, you must award Siemens $13,200,395.50 in the line below.

Damages awarded to Siemens: $_12, 206, 345.50

5. Did C2L prove by a preponderance of the evidence that Siemens repudiated
the contract in advance by clearly and unconditionally indicating, through
words or actions or both, that it would not or, as a result of its voluntary
actions, could not do what Siemens was required to do under the contract?

YES NO

If you answered NO to Question 5, your deliberations are complete. If you answered YES
to Question 5, please go on to the next question.

6. Did C2L prove by a preponderance of the evidence that C2L was ready,
willing and able to perform its obligations under the contract?
YES NO

Your deliberations are complete. Please have the Jury Foreperson sign and date this

Verdict Form.

SO SAY WE ALL, this 4 day of March, 2020 Ab

Foreperson’s Signature
